Concurring opinion by
Greene, Chief Justice.
Where trial is by the Court, the Court can at any time before judgment amend its findings of fact. So far as the finding of a balance in favor of the defendant is concerned, what the District Court did was this: it so set off against each other the reciprocal demands of the parties, as to effect in the fullest measure justice between them. In order to do justice, it was obliged to some extent to make application of payments where no application thereof had been made by either party. This action of the Court was, we think, the proper and equitable course to pursue under the peculiar state of the pleadings.